DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 January 2022 has been entered.
 Response to Amendment
Claims 13-14, 16-20, and 25 remain pending in the application.  Claim 21 has been canceled.  Applicant's amendments to the Claims have overcome each and every rejection previously set forth in the Final Office Action dated 12 October 2021.
Allowable Subject Matter
Claims 13-14, 16-20, and 25 are allowed.  The following is an examiner’s statement of reasons for allowance:
The prior art of record discloses the injector described in the previous Office Actions.  Hiyama et al. (US 2013/0200284), considered to be the closest prior art, discloses the injector described in the Final Office Action of 12 October 2021.  In particular, Hiyama discloses an injector with a rolled magnetic sleeve with a recess developed in a region of the first abutting edge and the second abutting edge that accommodates the connector of the solenoid, and the injector further includes a cover connected to the first end of the magnetic sleeve.  Hiyama does not disclose that the cover further has a slot having a 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477. The examiner can normally be reached Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/CODY J LIEUWEN/Primary Examiner, Art Unit 3752